Newburger, J.
In the month of May, 1893, the defendant employed the plaintiff to do the work and furnish the material necessary in setting two boilers and an engine at Elizabethport, and to do some mason work at Brewsters and in the city of New York.
The main dispute seems to be that the defendants contend that plaintiff overcharged them for the work and material at . Elizabethport.
The trial resulted in a verdict in favor of the plaintiff for $494.14, and from the judgment entered upon the verdict and the order denying defendants’ motion for a new trial this appeal is taken.
A careful reading of the printed case fails to disclose any errors that would warrant us in disturbing the verdict of the jury.
The contention of the appellants’ counsel, that the admission of the testimony showing the custom among masons of paying car fares and board was error, is untenable.
The custom seems to have been well known to the trade, and defendants had knowledge of the custom, as is shown by the estimates submitted by the plaintiff prior to his acceptance of the contract from the defendants.
The judgment and order appealed from must be affirmed, with costs.
Vau Wyck and Corlan, JJ., concur.
Judgment and order affirmed, with costs.